DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s indication of National Stage information based on PCT/JP2018/025460 filed 07/05/2018 is acknowledged. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-162507, filed on 08/25/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words, and the first sentence is a sentence fragment.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph [0014] reads “wheels 113” but should instead read “wheels 114”.
Paragraph [0100] reads “FIG. 20 is a schematic view for describing determination of a traffic volume change position” but FIG. 20 has been amended into FIG. 20A and FIG. 20B, and thus the description of FIG. 20 needs correction.


Claim Objections
Claims 10 and 11 are objected to because of the following informalities: 
Claims 10 reads “acquires a traffic volume of other preceding preceding”. The double “preceding” needs correction.
Claim 11 reads “acquires a traffic volume of other preceding preceding moving body around the current position of the moving body” but should instead read “acquires a traffic volume of other preceding moving bodies around the current position of the moving body”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“motion control device” in claims 1 and 7
“movement distance acquisition unit” in claims 1 and 7
“movement distance prediction unit” in claims in claims 1, 7, 9, and 13
“control determination unit” in claims 1, 3, and 11
“acceleration/deceleration control unit” in claims 1, 4, 5, and 6
“preceding vehicle information acquisition unit” in claim 3
“moving body position acquisition unit” in claim 3
“notification determination unit” in claim 7
“driving assistance function unit” in claim 7
“position information acquisition unit” in claims 8, 9, 10, and 11
“moving body information acquisition unit” in claims 8, 9, 10, and 11
“traffic volume acquisition device” in claims 10 and 11
“traffic volume change position calculation unit” in claims 10, 11, and 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “motion control device” in paragraphs [0014] and [0086], and Fig. 2, for “movement distance acquisition unit” in paragraphs [0028] and [0029], for “movement distance prediction unit” in paragraphs [0028] and [0033], for “control determination unit” in paragraphs [0028] and [0035], “acceleration/deceleration control unit” in paragraphs [0010], [0028], and [0043], for “preceding vehicle information acquisition unit” in paragraph [0045], for “moving body position acquisition unit” in paragraphs [0006] and [0101], for “notification determination unit” in paragraphs [0083], [0084], and [0085], for “driving assistance function unit” in paragraphs [0083] and [0085], for “position information acquisition unit” in paragraphs [0006] and [0101], for “moving body information acquisition unit” in paragraph [0045], for “traffic volume acquisition device” in paragraph [0116], and for “traffic volume change position calculation unit” in paragraphs [0099] and [0100].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  
Claims 1-15 appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Claim 1 states “a motion control device for a moving object” and then the rest of claim 1 and its dependent claims use “the moving body”, which lacks antecedent basis due to this error. Claim 7 repeats the same “moving object” versus “moving body” error, resulting in a claim that lacks antecedent basis.
Claim 5 recites “the acceleration/deceleration control unit sets an upper limit acceleration when accelerating the moving body to be lower as the second movement distance predicted by the movement distance prediction unit is shorter”. The meanings of “lower” and shorter” are unclear as they are relative terms and the claim does not specify what the limit is lower than and what the distance is shorter than. Thus, the claim does not distinctly claim the subject matter and is indefinite.
Claim 6 recites “the acceleration/deceleration control unit sets an upper limit movement speed of the moving body to be lower as the second movement distance predicted by the movement distance prediction unit is shorter”. The meanings of “lower” and shorter” are unclear as they are relative terms and the claim does not specify what the limit is lower than and what the distance is shorter than. Thus, the claim does not distinctly claim the subject matter and is indefinite
Claim 15 recites the limitation "stopped at a position different from the traffic volume change position".  There is insufficient antecedent basis for this limitation (“the traffic volume change position”) in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolgov et al. (US 2014/0330479 A1, hereinafter referred to as Dolgov).

Regarding claim 1,
Dolgov teaches a motion control device for a moving object, the motion control device configured to control a motion of a moving object ([0002], the computing device (i.e. motion control device) is provided instructions to adjust the speed of the autonomous vehicle based on the distance), comprising:
	a movement distance acquisition unit which acquires a first movement distance of the moving body from a first motion state to the next first motion state of the moving body ([0002], the computing device (i.e. movement distance acquisition unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0100], the vehicle may determine the distance at which to adjust its speed based on the range rs and a buffer distance bs; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is (rs – bs) and the motion states are slowing down to stopping)
	a movement distance storage unit which stores the first movement distance ([0114], the methods may be implemented on computer-readable storage media (i.e. movement distance storage unit); [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is stored by the system);  
	a movement distance prediction unit which predicts a second movement distance of the moving body from the first motion state to the next first motion state of the moving body after having moved by the first movement distance based on the first movement distance stored in the movement distance storage unit ([0002], the computing device (i.e. movement distance prediction unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0100], the vehicle may determine the distance at which to adjust its speed based on the range rs and a buffer distance bs; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is (rs – bs) and the motion states are slowing down to stopping; Fig. 4B, the predicted second movement distance is the buffer distance bs; here, after the vehicle moves the distance (rs-bs), the predicted second movement distance is the buffer distance bs when the vehicles begin moving again, going from a stop motion state to a moving motion state);
	a control determination unit which determines whether to perform control to suppress acceleration/deceleration in a movement direction of the moving body ([0002], the computing device (i.e. control determination unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0100], the vehicle may determine the distance at which to adjust its speed based on the range rs and a buffer distance bs; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is (rs – bs) and the motion states are slowing down to stopping, so the vehicle determines to not suppress acceleration/deceleration since slowing down is necessary); and
	an acceleration/deceleration control unit which controls acceleration/deceleration of the moving body ([0002], the computing device (i.e. acceleration/deceleration control unit) is provided instructions to adjust the speed (i.e. controls acceleration/deceleration) of the autonomous vehicle based on the distance);
	wherein the acceleration/deceleration control unit performs control of the acceleration/deceleration in the movement direction of the moving body based on a determination result on whether to suppress the acceleration/deceleration of the moving body performed by the control determination unit and the second movement distance predicted by the movement distance prediction unit ([0002], the computing device is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0100], the vehicle may determine the distance at which to adjust its speed based on the range rs and a buffer distance bs; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is (rs – bs) and the motion states are slowing down to stopping; Fig. 4B, the predicted second movement distance is the buffer distance bs; here, after the vehicle moves the distance (rs-bs), the predicted second movement distance is the buffer distance bs when the vehicles begin moving again, going from a stop motion state to a moving motion state; here, the vehicle is decelerated (i.e. deceleration is not suppressed) in the first movement distance, and then is accelerated (i.e. acceleration is not suppressed) in the predicted second movement distance when the vehicles begin moving again).
	
Regarding claim 2,
Dolgov teaches the invention as described in claim 1. Dolgov further teaches:
	the first motion state is a state where the moving body is stopped or is moving at a low speed of lower than 20 km/h ([0099], the vehicle identifies a red traffic light and the moving vehicles between the vehicle and the red traffic light and determines a distance at which to adjust its speed; Fig. 4B, the vehicles are slowing down to stop at a red light; here, the first motion state is moving at a low speed to stop; the next first motion state would be at a stop to then moving).
	
Regarding claim 3,
Dolgov teaches the invention as described in claim 2. Dolgov further teaches:
	a preceding vehicle information acquisition unit which acquires a relative distance between the moving body and a preceding moving body preceding the moving body ([0002], the computing device (i.e. preceding vehicle information acquisition unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance [0100], the vehicle may determine there are vehicles in front of it; [0103], the vehicle may approach a red light but may be far enough distance away from the traffic light and stopped vehicles in front of the traffic light that it has not yet begun to slow down; here, the vehicle can determine a distance between itself and the preceding vehicles); and
	a moving body position acquisition unit which acquires a current position of the moving body ([0002], the computing device (i.e. moving body position acquisition unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0031], the vehicle can sense its environment; [0032], the vehicle can determine its current position using GPS),
	wherein the control determination unit prohibits the control to suppress the acceleration/deceleration of the moving body when the relative distance between the moving body and the preceding moving body becomes longer than a relative distance between the current position of the ([0002], the computing device (i.e. control determination unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0100], the vehicle may determine the distance at which to adjust its speed based on the range rs and a buffer distance bs; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); Fig. 4B, the predicted second movement distance is the buffer distance bs; here, after the vehicle moves the distance (rs-bs), the predicted second movement distance is the buffer distance bs when the vehicles begin moving again, going from a stop motion state to a moving motion state; [0103], the vehicle may approach a red light but may be far enough distance away from the traffic light and stopped vehicles in front of the traffic light that it has not yet begun to slow down; since the vehicle is a far distance from the traffic light and vehicles, the vehicle may maintain its current speed (or increase its speed) if it determines that the vehicles will have sped up enough by the time the vehicle gets closer to them; here, suppressing acceleration/deceleration is prohibited when the distance between the vehicle and the preceding vehicles is longer than a scenario where the vehicle must slow and stop within (rs-bs) before traveling the buffer distance (i.e. stop behind vehicles at a red light)).

Regarding claim 4,
Dolgov teaches the invention as described in claim 3. Dolgov further teaches:
	the acceleration/deceleration control unit stops supply of energy to power to move the moving body and controls a position to start deceleration of the moving body based on the second movement distance predicted by the movement distance prediction unit ([0002], the computing device (i.e. acceleration/deceleration control unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0025], the vehicle has a propulsion system that provides powered motion for the vehicle; [0047], the throttle can control the operating speed and acceleration of the engine/motor; [0048], the brake unit can decelerate the vehicle; [0100], the vehicle may determine the distance at which to adjust its speed based on the range rs and a buffer distance bs; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is (rs – bs) and the motion states are slowing down to stopping; Fig. 4B, the predicted second movement distance is the buffer distance bs; here, the vehicle slows down in the (rs-bs) distance before the buffer bs distance (i.e. the deceleration is based on the predicted second movement distance); here, the vehicle stops power for acceleration and instead applies the brake for deceleration).

Regarding claim 8,
Dolgov teaches the invention as described in claim 1. Dolgov further teaches:
	a communication device capable of communicating with other moving bodies around the moving body ([0055], the vehicle may have a wireless communication system (i.e. communication device) for communicating with other automobiles, sensors, or other entities either directly or over an air interface), 
	a route information device installed in a movement route of the moving body ([0051], the navigation and pathing system (i.e. route information device) determines a driving path for the vehicle and uses sensor data, GPS information, and map data to determine the driving path for the vehicle), and 
	a data center having information including route information ([0023], the vehicle memory stores map data; [0032], the GPS module in combination with the map data are used to estimate a vehicle location on the route; see also [0051]);
([0002], the computing device (i.e. position information acquisition unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0031], the vehicle can sense its environment; [0032], the vehicle can determine its current position using GPS); and
	a moving body information acquisition unit which acquires movement speeds and positions of other moving bodies preceding the moving body in the movement direction in the movement route ([0050], the computer vision system (i.e. moving body information acquisition unit) can identify objects and features in the vehicle environment, can map the environment, track objects, and estimate speed of objects; [0081], the computing device can determine relative longitudinal speed and lateral speed of an object with respect to the vehicle; Fig. 4B, the vehicle can determine the position and speeds of the preceding vehicles in the movement direction in the movement route),
	wherein the movement distance storage unit preferentially stores the newest first movement distance and information on another moving object closest to the current position of the moving object in the movement direction of the moving object ([0112], the computing device (i.e. movement distance storage unit) can prioritize amongst the identified objects in order to determine distance; Fig. 5 and [0112], the behavior of other vehicle 508 when in lane 501 will be prioritized in reference to the host vehicle 500 over the behavior of other vehicle 502; here, the newest movements and information on objects closer to the current position of the vehicle are prioritized and stored over other object movements).

Regarding claim 9,
Dolgov teaches the invention as described in claim 1. Dolgov further teaches:
	a communication device capable of communicating with other moving bodies around the moving body ([0055], the vehicle may have a wireless communication system (i.e. communication device) for communicating with other automobiles, sensors, or other entities either directly or over an air interface),
	a route information device installed in a movement route of the moving body ([0051], the navigation and pathing system (i.e. route information device) determines a driving path for the vehicle and uses sensor data, GPS information, and map data to determine the driving path for the vehicle), and 
	a data center having information including route information ([0023], the vehicle memory stores map data; [0032], the GPS module in combination with the map data are used to estimate a vehicle location on the route; see also [0051]);
	a position information acquisition unit which acquires current position information of the moving body ([0002], the computing device (i.e. moving body position acquisition unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0031], the vehicle can sense its environment; [0032], the vehicle can determine its current position using GPS); and
	a moving body information acquisition unit which acquires movement speeds and positions of other moving bodies preceding the moving body in the movement direction in the movement route ([0050], the computer vision system (i.e. moving body information acquisition unit) can identify objects and features in the vehicle environment, can map the environment, track objects, and estimate speed of objects; [0081], the computing device can determine relative longitudinal speed and lateral speed of an object with respect to the vehicle; Fig. 4B, the vehicle can determine the position and speeds of the preceding vehicles in the movement direction in the movement route),
	wherein the movement distance prediction unit changes the first movement distance to a third movement distance when acquiring the third movement distance of a preceding moving body from the first motion state to the next first motion state of the preceding moving body preceding the moving body in the movement direction before the moving body reaches a position calculated based on the  ([0002], the computing device (i.e. movement distance prediction unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0100], the vehicle may determine the distance at which to adjust its speed based on the range rs and a buffer distance bs; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is (rs – bs) and the motion states are slowing down to stopping; Fig. 4B, the predicted second movement distance is the buffer distance bs; here, after the vehicle moves the distance (rs-bs), the predicted second movement distance is the buffer distance bs when the vehicles begin moving again, going from a stop motion state to a moving motion state; [0073], the control system monitors information from the sensors and continuously evaluates driving conditions, and modifies control strategy and driving behavior based on changes in the driving conditions; here, the process is updated, so the moving distances (first, second, third, etc.) are updated and repeated while the vehicle and the preceding vehicle move).

Regarding claim 10,
Dolgov teaches the invention as described in claim 1. Dolgov further teaches:
	a communication device capable of communicating with other moving bodies around the moving body ([0055], the vehicle may have a wireless communication system (i.e. communication device) for communicating with other automobiles, sensors, or other entities either directly or over an air interface), 
	a route information device installed in a movement route of the moving body ([0051], the navigation and pathing system (i.e. route information device) determines a driving path for the vehicle and uses sensor data, GPS information, and map data to determine the driving path for the vehicle), and 
([0023], the vehicle memory stores map data; [0032], the GPS module in combination with the map data are used to estimate a vehicle location on the route; see also [0051]);
	a position information acquisition unit which acquires current position information of the moving body ([0002], the computing device (i.e. moving body position acquisition unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0031], the vehicle can sense its environment; [0032], the vehicle can determine its current position using GPS);
	a moving body information acquisition unit which acquires movement speeds and positions of other moving bodies preceding the moving body in the movement direction in the movement route ([0050], the computer vision system (i.e. moving body information acquisition unit) can identify objects and features in the vehicle environment, can map the environment, track objects, and estimate speed of objects; [0081], the computing device can determine relative longitudinal speed and lateral speed of an object with respect to the vehicle; Fig. 4B, the vehicle can determine the position and speeds of the preceding vehicles in the movement direction in the movement route);
	a traffic volume acquisition device which acquires a traffic volume of other preceding moving bodies around the current position of the moving body ([0002], the computing device (i.e. traffic volume acquisition unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; Fig. 4B, vehicle stops temporarily in the distance (rs-bs) for the red light for an amount of time; when the light turns green and traffic begins moving, the vehicle moves again; [0103], the vehicle may approach a red light and stopped vehicles, but the stopped vehicles will accelerate again soon; here, the traffic is the stopped vehicles and the traffic volume change position is where the leading car of the traffic is located (in Fig, 4B, vehicle 454’s position is the traffic volume change position); the sensed vehicles are the acquired traffic volume of other preceding vehicles around the current vehicle position); and
([0002], the computing device (i.e. traffic volume change position unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; Fig. 4B, vehicle stops temporarily in the distance (rs-bs) for the red light for an amount of time; when the light turns green and traffic begins moving, the vehicle moves again; [0103], the vehicle may approach a red light and stopped vehicles, but the stopped vehicles will accelerate again soon; here, the traffic is the stopped vehicles and the traffic volume change position is where the leading car of the traffic is located (in Fig, 4B, vehicle 454’s position is the traffic volume change position),
	wherein the movement distance storage unit preferentially stores a travel distance of another preceding moving object existing between the current position of the moving body acquired by the position information acquisition unit and the traffic volume change position calculated by the traffic volume change position calculation unit ([0112], the computing device (i.e. movement distance storage unit) can prioritize amongst the identified objects in order to determine distance; Fig. 5 and [0112], the behavior of other vehicle 508 when in lane 501 will be prioritized in reference to the host vehicle 500 over the behavior of other vehicle 502; Fig. 4B, vehicle stops temporarily in the distance (rs-bs) for the red light for an amount of time; when the light turns green and traffic begins moving, the vehicle moves again; [0103], the vehicle may approach a red light and stopped vehicles, but the stopped vehicles will accelerate again soon; here, the traffic is the stopped vehicles and the traffic volume change position is where the leading car of the traffic is located (in Fig, 4B, vehicle 454’s position is the traffic volume change position); here, the newest movements and information on objects in the traffic closer to the current position of the vehicle are prioritized and stored over other object movements in the traffic).


Regarding claim 11,
Dolgov teaches the invention as described in claim 1. Dolgov further teaches:
	a communication device capable of communicating with other moving bodies around the moving body ([0055], the vehicle may have a wireless communication system (i.e. communication device) for communicating with other automobiles, sensors, or other entities either directly or over an air interface), 
	a route information device installed in a movement route of the moving body ([0051], the navigation and pathing system (i.e. route information device) determines a driving path for the vehicle and uses sensor data, GPS information, and map data to determine the driving path for the vehicle), and 
	a data center having information including route information ([0023], the vehicle memory stores map data; [0032], the GPS module in combination with the map data are used to estimate a vehicle location on the route; see also [0051]);
	a position information acquisition unit which acquires current position information of the moving body ([0002], the computing device (i.e. moving body position acquisition unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0031], the vehicle can sense its environment; [0032], the vehicle can determine its current position using GPS);
	a moving body information acquisition unit which acquires movement speeds and positions of other moving bodies preceding the moving body in the movement direction in the movement route ([0050], the computer vision system (i.e. moving body information acquisition unit) can identify objects and features in the vehicle environment, can map the environment, track objects, and estimate speed of objects; [0081], the computing device can determine relative longitudinal speed and lateral speed of an object with respect to the vehicle; Fig. 4B, the vehicle can determine the position and speeds of the preceding vehicles in the movement direction in the movement route);
([0002], the computing device (i.e. traffic volume acquisition unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; Fig. 4B, vehicle stops temporarily in the distance (rs-bs) for the red light for an amount of time; when the light turns green and traffic begins moving, the vehicle moves again; [0103], the vehicle may approach a red light and stopped vehicles, but the stopped vehicles will accelerate again soon; here, the traffic is the stopped vehicles and the traffic volume change position is where the leading car of the traffic is located (in Fig, 4B, vehicle 454’s position is the traffic volume change position); the sensed vehicles are the acquired traffic volume of other preceding vehicles around the current vehicle position); and
	a traffic volume change position calculation unit which calculates a change position of the traffic volume ([0002], the computing device (i.e. traffic volume change position unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; Fig. 4B, vehicle stops temporarily in the distance (rs-bs) for the red light for an amount of time; when the light turns green and traffic begins moving, the vehicle moves again; [0103], the vehicle may approach a red light and stopped vehicles, but the stopped vehicles will accelerate again soon; here, the traffic is the stopped vehicles and the traffic volume change position is where the leading car of the traffic is located (in Fig, 4B, vehicle 454’s position is the traffic volume change position),
	wherein the control determination unit permits control to suppress acceleration/deceleration of the moving body when a difference between the current position of the moving body and the traffic volume change position calculated by the traffic volume change position calculation unit is larger than a difference between the current position of the moving body acquired by the position information acquisition unit and a position calculated based on the second movement distance predicted by the movement distance prediction unit ([0002], the computing device (i.e. control determination unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is (rs – bs) and the motion states are slowing down to stopping; Fig. 4B, the predicted second movement distance is the buffer distance bs; here, after the vehicle moves the distance (rs-bs), the predicted second movement distance is the buffer distance bs when the vehicles begin moving again, going from a stop motion state to a moving motion state; the current distance from the position of the moving body and the traffic volume change position is rs, which is larger than the difference between the current distance and a position after the vehicle were to move the second distance bs; here, the vehicle suppresses acceleration when in this situation).

Regarding claim 12,
Dolgov teaches the invention as described in claim 11. Dolgov further teaches:
	the traffic volume change position calculation unit calculates a difference between a traffic volume on a first route on which the moving body is currently moving and a traffic volume on a second route adjacent to the first route, the traffic volumes acquired by the traffic volume acquisition device ([0002], the computing device (i.e. traffic volume change position unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; Fig. 5, shows a first route 501 where vehicle 500 is traveling, and a second route 511 adjacent to the first route; the first route 501 has a traffic volume of 2 vehicles (including vehicle 500); the second route 511 has a traffic volume of 5 vehicles (including other vehicle 508); here, the traffic volume change position unit determines the traffic volume and the difference in traffic volume), and 
sets a position where the first route and the second route intersect each other as the traffic amount change position when the difference is greater than or equal to a predetermined value (Fig. 5, when any vehicle changes lanes from the first route 501 to the second route 511 or from the second route 511 to the first route 501, the routes intersect each other; when vehicle 508 changes from second route 511 to first route 501, the routes intersect; this intersection is also the traffic amount change position since the traffic amount of the first route changes to 3 and the traffic amount of the second route changes to 4; the difference in traffic volume changes from 3 to 1, which is still greater than or equal to 0; when the difference is zero, then there is no change in traffic volume caused by the change in position; thus, when vehicle 508 changes lanes, the routes intersect, and the intersection is the traffic amount change position since the difference in traffic between the routes is still greater than zero).

Regarding claim 13,
Dolgov teaches the invention as described in claim 1. Dolgov further teaches:
	the movement distance prediction unit corrects the second movement distance based on a temporary stop time and a travel cycle of the moving body when the moving body is temporarily stopped ([0002], the computing device (i.e. moving distance prediction unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0100], the vehicle may determine the distance at which to adjust its speed based on the range rs and a buffer distance bs; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is (rs – bs) and the motion states are slowing down to stopping; Fig. 4B, the predicted second movement distance is the buffer distance bs; [0102], the vehicle may determine that, while the traffic light is currently red, the light may change to green after a given period of time, and the vehicle may adjust its speed based on the period of time; [0103], the vehicle may approach a red light but may be far enough distance away from the traffic light and stopped vehicles in front of the traffic light that it has not yet begun to slow down; since the vehicle is a far distance from the traffic light and vehicles, the vehicle may maintain its current speed (or increase its speed) if it determines that the vehicles will have sped up enough by the time the vehicle gets closer to them; here, the second movement distance is updated from the buffer distance to no slow down distance since the temporary stop time is zero and the vehicle can continue traveling without stopping and thus continues in its travel cycle rather than stopping and restarting).

Regarding claim 14,
Dolgov teaches the invention as described in claim 13. Dolgov further teaches:
	the travel cycle of the moving body is defined as a cycle of time including a start of movement of the moving body, a temporary stop of the moving body, and a restart of movement of the moving body ([0100], the vehicle may determine the distance at which to adjust its speed based on the range rs and a buffer distance bs; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is (rs – bs) and the motion states are slowing down to stopping; Fig. 4B, the predicted second movement distance is the buffer distance bs; here, the travel cycle is described by the how the vehicle starts slowing down (i.e. start of movement) to a temporary stop position, and then restarts movement when the light turns green (see [0102]).

Regarding claim 15,
Dolgov teaches the invention as described in claim 14. Dolgov further teaches:
	time for the temporary stop of the moving body is defined as time for which the moving body has been temporarily stopped at a position different from the traffic volume change position ([0100], the vehicle may determine the distance at which to adjust its speed based on the range rs and a buffer distance bs; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); Fig. 4B, vehicle stops temporarily in the distance (rs-bs) for the red light for an amount of time; when the light turns green and traffic begins moving, the vehicle moves again; [0103], the vehicle may approach a red light and stopped vehicles, but the stopped vehicles will accelerate again soon; here, the traffic is the stopped vehicles and the traffic volume change position is where the leading car of the traffic is located (in Fig, 4B, vehicle 454’s position is the traffic volume change position; this position is different from the temporary stop position of the host vehicle 450).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dolgov et al. (US 2014/0330479 A1, referred to as Dolgov) and further in view of Schwindt et al. (US 2014/0336898 A1, hereinafter referred to as Schwindt).

Regarding claim 5,
Dolgov teaches the invention as described in claim 4. Dolgov further teaches:
	the acceleration/deceleration control unit, and the second movement distance predicted by the movement distance prediction unit ([0002], the computing device (i.e. acceleration/deceleration control unit and movement distance prediction unit) is provided instructions to adjust the speed (i.e. controls acceleration/deceleration) of the autonomous vehicle based on the distance; Fig. 4B, the predicted second movement distance is the buffer distance bs; here, after the vehicle moves the distance (rs-bs), the predicted second movement distance is the buffer distance bs when the vehicles begin moving again).
However, Dolgov does not explicitly teach setting an upper limit acceleration when accelerating the moving body to be lower as the second movement distance is shorter.
Schwindt teaches setting an upper limit acceleration when accelerating the moving body to be lower as the second movement distance is shorter ([0021], cruise control makes it possible for the vehicle to following a preceding vehicle at a certain distance (i.e. second movement distance); [0023], if no objects are in front of the vehicle, the acceleration is unfrozen; [0036], if the acceleration is greater than a threshold, and an object is in front of the vehicle (i.e. the second distance is shorter), then the controller freezes the vehicle’s acceleration which prevents it from increasing as the vehicle approaches the object; deceleration and braking are allowed but the acceleration cannot be increased beyond the current value or the threshold value (i.e. the upper limit acceleration is restricted/lowered from being boundless)). 

The motivation for modification would have been to create a vehicle acceleration control system that reduces an acceleration/speed limit for a vehicle when a predicted movement in front of the vehicle becomes shorter in order to have a safer and more reliable vehicle control system that slows the vehicle down when in proximity to other cars (i.e. reduces speed and acceleration limits).

Regarding claim 6,
Dolgov-Schwindt teach the invention as described in claim 5. Dolgov-Schwindt further teach:
	the acceleration/deceleration control unit sets an upper limit movement speed of the moving body to be lower as the second movement distance predicted by the movement distance prediction unit is shorter (Dolgov, [0002], the computing device (i.e. acceleration/deceleration control unit and movement distance prediction unit) is provided instructions to adjust the speed (i.e. controls acceleration/deceleration) of the autonomous vehicle based on the distance; Fig. 4B, the predicted second movement distance is the buffer distance bs; here, after the vehicle moves the distance (rs-bs), the predicted second movement distance is the buffer distance bs when the vehicles begin moving again; Schwindt, [0021], cruise control makes it possible for the vehicle to following a preceding vehicle at a certain distance (i.e. second movement distance); [0023], if no objects are in front of the vehicle, the acceleration is unfrozen (i.e. speed is unlimited); [0036], if the acceleration is greater than a threshold (i.e. the speed is increasing), and an object is in front of the vehicle (i.e. the second distance is shorter), then the controller freezes the vehicle’s acceleration which prevents it from increasing as the vehicle approaches the object; deceleration and braking are allowed but the acceleration cannot be increased beyond the current value or the threshold value; [0028], the system maintains the desired speed by adjusting acceleration; here, limiting acceleration limits the rate at which a speed is achieved, which limits overall speed).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov et al. (US 2014/0330479 A1, referred to as Dolgov) and further in view of Moebus (US 2014/0052357 A1, hereinafter referred to as Moebus).

Regarding claim 7,
Dolgov teaches a motion control device for a moving object, the motion control device configured to control a motion of a moving object ([0002], the computing device (i.e. motion control device) is provided instructions to adjust the speed of the autonomous vehicle based on the distance), comprising:
	a movement distance acquisition unit which acquires a first movement distance of the moving body from a first motion state to the next first motion state of the moving body ([0002], the computing device (i.e. movement distance acquisition unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0100], the vehicle may determine the distance at which to adjust its speed based on the range rs and a buffer distance bs; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is (rs – bs) and the motion states are slowing down to stopping);
	a movement distance storage unit which stores the first movement distance ([0114], the methods may be implemented on computer-readable storage media (i.e. movement distance storage unit); [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is stored by the system);
	a movement distance prediction unit which predicts a second movement distance of the moving body from the first motion state to the next first motion state of the moving body after having moved by the first movement distance based on the first movement distance stored in the movement distance storage unit ([0002], the computing device (i.e. movement distance prediction unit) is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0100], the vehicle may determine the distance at which to adjust its speed based on the range rs and a buffer distance bs; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is (rs – bs) and the motion states are slowing down to stopping; Fig. 4B, the predicted second movement distance is the buffer distance bs; here, after the vehicle moves the distance (rs-bs), the predicted second movement distance is the buffer distance bs when the vehicles begin moving again, going from a stop motion state to a moving motion state).
However, Dolgov does not explicitly teach a notification determination unit which determines whether to inform suppression of acceleration/deceleration in a movement direction of the moving body; and a driving assistance function unit which informs the suppression of acceleration/deceleration in the movement direction of the moving body based on a determination result on whether to inform the suppression of acceleration/deceleration of the moving body performed by the notification determination unit and the second movement distance predicted by the movement distance prediction unit. However, Dolgov does teach performing acceleration/deceleration control based on the second movement distance predicted by the movement distance prediction unit ([0002], the computing device is provided instructions to adjust the speed of the autonomous vehicle based on the distance; [0100], the vehicle may determine the distance at which to adjust its speed based on the range rs and a buffer distance bs; [0101], the distance at which the vehicle should adjust its speed may equal the range to the traffic light rs reduced by the buffer distance bs (e.g. rs – bs); here, the first movement distance is (rs – bs) and the motion states are slowing down to stopping; Fig. 4B, the predicted second movement distance is the buffer distance bs; here, after the vehicle moves the distance (rs-bs), the predicted second movement distance is the buffer distance bs when the vehicles begin moving again, going from a stop motion state to a moving motion state; here, the vehicle is decelerated (i.e. deceleration is not suppressed) in the first movement distance, and then is accelerated (i.e. acceleration is not suppressed) in the predicted second movement distance when the vehicles begin moving again).
	Moebus teaches a notification determination unit which determines whether to inform suppression of acceleration/deceleration in a movement direction of the moving body ([0008], the processing device (i.e. notification determination unit) generates a signal in the event of exceeded acceleration; [0009], the driver is informed of expected accelerations or of braking performed by the vehicle (i.e. suppression of acceleration)); and
	a driving assistance function unit which informs the suppression of acceleration/deceleration in the movement direction of the moving body based on a determination result on whether to inform the suppression of acceleration/deceleration of the moving body performed by the notification determination unit ([0008], the processing device (i.e. notification determination unit) generates a signal in the event of exceeded acceleration; [0009], a signal is connect to a warning device (i.e. driving assistance function unit) which warns a driver of the vehicle; [0009], the driver is informed/warned of expected accelerations or of braking performed by the vehicle (i.e. suppression of acceleration).
Dolgov and Moebus are analogous art to the claimed invention since they are from the similar field of vehicle acceleration control. It would have been obvious to one of ordinary skill in the art before 
The motivation for modification would have been to create a vehicle acceleration control system that informs the suppression of acceleration/deceleration based on the determination of whether to inform the suppression and the second movement distance in order to better prepare a user of a suppression in acceleration/deceleration based on predicted movement distances so as to improve the user experience and create a safer system for the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664